      Case 4:19-cv-00524-BSM Document 36 Filed 03/31/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

RUSSELLVILLE LEGENDS, LLC                                                 PLAINTIFF

v.                         Case No. 4:19-CV-00524-BSM

UNITED STATES ARMY CORPS
OF ENGINEERS, et al.                                                    DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed.

     IT IS SO ORDERED this 31st day of March, 2021.




                                                 UNITED STATES DISTRICT JUDGE
